FREIGHTGATOR LOGISTICS RD 02-21-13 AMS
317 RIVEREDGE BLVD ABI CERTIFIED

SUITE 208 DEPARTMENT OF HOMELAND SECURITY BROKERS CODE:BDU
COCOA FL32922 U.S, Customs and Border Protection C.H. BOX:

TEL:321-735-4904 FAX:815-588-2307

ENTRY/IMMEDIATE DELIVERY
19 CFR 142.3, 142.16, 142.22, 142.24

Form Approved
OMB No. 1651-0024
Exp. 01-31-2012

4, ENTRY NUMBER

 

2, ELECTED ENTRY DATE

3. ENTRY TYPE CODE/NAME

 

1. ARRIVAL DATE
02/20/2013 01 CONSUMPTION ENTRY BDU-0024947-0
§, PORT 6, SINGLE TRANS.BOND 7. BROKER/AMPORTER FILE NUMBER
3904 024947 314016120
9. IMPORTER NUMBER

 

8. CONSIGNEE NUMBER

 

 

 

 

 

 

 

 

 

 

 

04-319368200 - SAME
740. ULTIMATE CONSIGNEE NAME 11. IMPORTER OF RECORD NAME
AURUM TELEMEDIA CO AURUM TELEMEDIA CO
27 PILL HILL LN 27 PILL HILL LN
DUXBURY MA02332 DUXBURY MAN2332
12. CARRIER CODE 13. VOYAGE/FLIGHT/TRIP 144. LOCATION OF GOODS-CODE(S\NAME(S)
QR 6059 1225 QR CHI QATAR
15. VESSEL CODE/NAME
QATAR AIRWAYS
16. U.S, PORT OF UNLADING 17, MANIFEST NUMBER 18. G.O. NUMBER 19. TOTAL VALUE
3901 25000
20, DESCRIPTION OF MERCHANDISE
US GDS EXPD FOR TEMP USE
21. T/BUAWB 22. TTBL/AWB NO. 23, MANIFEST QUANTITY * 24,H.S. NUMBER 25, COUNTRY | 26. MANUFACTURER NO.
CODE — OF ORIGIN
M 15718400826 1 9801001010 US QASHEKHA2491D0H

 

 

 

 

 

 

 

 

 

27, CERTIFICATION
| hereby make application for entryfimmediale delivery. | certify that the above
information Is accurate, the bond Is sufficient, valid and current, and that all
requirements of 19 CFR Par 142 have been mel,

 

 

 

SIGNATURE OF APP

X SN COE. Zo, Alty in Fact

PHONE NO. “7 | DATE
321-735-4804 02/21/2013

 

 

29, BROKER OR OTHER GOVT. AGENCY USE

EXAM. SITE:
CONTAINER NUMBERS :

28, CBP USE ONLY
[1] OTHER AGENCY ACTION REQUIRED, NAMELY:

ABIENTRY FILED
X ELECTRONIC ENTRY FILED
(2) CBP EXAMINATION REQUIRED,

() ENTRY REJECTED, BECAUSE:

| certify that | have received a U.S. Customs release for
this shipment a copy of which is attached.

 

DELIVERY DATE

AUTHORIZED:

SIGNATURE

 

 

 

SE oe Ke e DATED:02-21-2013

Paperwork Reductlon Aci Statement: An agency may nol conduct or sponsor an information collection and a person is nol required to respond
to this information unlass it displays a current valid OMB control number and an expiration date. The cantro! number for this collection is
1651-0024, The estimated average time to complete this application is 15 minutes. If you have any comments regarding the burden estimate
you can write to U.S. Customs and Border Protection, Office of Regulations and Rulings, 799 9th Street, NW., Washington DC 20229.

02-21-13 11:13 PAPERLESS

CBP Form 3461 (10/09)

 

 

 
